Citation Nr: 0431860	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  00-20 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a respiratory 
disability.

3.  Entitlement to service connection for a cardiac 
disability.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1946 to July 
1948. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Reno, Nevada.  The veteran and his spouse 
presented oral testimony at a videoconference hearing before 
a Hearing Officer in September 2000.  In September 2001 the 
veteran and his spouse testified at a videoconference hearing 
before a Veterans Law Judge who is no longer employed by the 
Board.  

In April 2002 the Board ordered further development of the 
claim, and in October  2003 the Board remanded the claim for 
initial consideration by the RO of the evidence obtained, 
pursuant to the decision in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

In October 2004 the Board asked the veteran whether he wanted 
another hearing with a current Veterans Law Judge.  He did 
not respond to the request; therefore, no further development 
with regard to a hearing is necessary.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record indicates that the veteran did not have arthritis 
of the lumbar spine during or within one year after active 
service, and that no current back disability is related to 
active service.

2.  The preponderance of the competent and probative evidence 
of record indicates that no current respiratory disability is 
related to active service.

3.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's aortic valve disease 
is due to a congenital defect, that there was no injury or 
disease superimposed over the congenital defect during active 
service, that the veteran did not have another type of 
cardiac disability during or within one year after active 
service, and that no current cardiac disability is related to 
active service.

4.  The preponderance of the competent and probative evidence 
of record indicates that the veteran did not have 
hypertension during or within one year after active service, 
and that hypertension is not related to active service.


CONCLUSIONS OF LAW

1.  The veteran's back disability was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  The veteran's respiratory disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1137, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  The veteran's cardiac disability was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

4.  The veteran's hypertension was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  In 
addition, VA has published regulations to implement many of 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . 
that informs the claimant of any 
information and evidence not of record 
(1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can 
be considered a fourth element of the 
requisite notice, VA must "also request 
that the claimant provide any evidence in 
the claimant's possession that pertains 
to the claim."  38 C.F.R. § 3.159(b)(1); 
see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying 
notice is provided unless the Board makes 
findings regarding the completeness of 
the record or as to other facts that 
would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing 
from the record that must be a part of 
the record for the claimant to prevail on 
the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In a September 2002 letter, the Board's case development unit 
(CDU) asked the veteran to identify and authorize the release 
of medical records and other pertinent evidence.  Also, the 
RO asked the veteran in an April 1999 letter to identify and 
authorize the release of medical records supporting his 
claims or submit the evidence himself to VA.  In addition, 
the veteran was advised, by virtue of a detailed August 2000 
statement of the case (SOC) and in April 2001 and January 
2004 supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claims.  We therefore believe that appropriate notice was 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claims, and the SOC and SSOCs 
issued by the RO clarified what evidence would be required to 
establish entitlement to service connection.  The veteran and 
his representative responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the January 2004 SSOC contains the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all evidence identified by the veteran relative 
to his claims that could be obtained without his 
authorization has been obtained and associated with the 
claims file.  In that regard, the CDU in the September 2002 
letter asked the veteran to submit or authorize the release 
of medical records and other evidence pertaining to his 
claims.  The veteran did not respond.  The duty to assist is 
not always a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Furthermore, although the CDU did not 
request the veteran's service personnel records as instructed 
in the April 2002 development memorandum, the record reflects 
that the veteran submitted those records in April 1999.  
Accordingly, the request was superfluous and did not have to 
be completed.  Moreover, in the April 1999 and September 2002 
letters the veteran was in essence asked to submit any 
evidence in his possession that pertains to his claims.  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert. 

II.  Factual Background

The service medical records (SMRs) reflect that in August 
1947 the veteran complained of pain in the region of the 7th 
thoracic vertebra (T-7), for the past two months.  Dr. R. 
ordered X-rays of the mid-thoracic spine, which revealed no 
evidence of bone or joint pathology.  In November 1947, the 
veteran reported a four-month history of urethral discharge.  
He was hospitalized from November 17, 1947, to November 26, 
1947, for treatment of anterior, chronic, non-venereal, non-
specific urethritis.  In December 1947 the veteran sprained 
his left wrist and back when he fell from a lumber pile.  No 
diagnosis was made.  The SMRs do not show any other 
complaints or treatment indicative of back pain.  From 
February 27, 1948, to March 13, 1948, the veteran was 
hospitalized for balanoposthitis and phimosis, and underwent 
a circumcision.  The SMRs do not show that the veteran 
sustained or underwent a pneumothorax during either 
hospitalization, or at any other time.  The SMRs also do not 
reveal any complaints or treatment of cardiovascular 
symptomatology, or a diagnosis of hypertension.  

At his July 1948 separation examination, the veteran reported 
that he had been treated in service in November 1947 for 
gonorrhea, and that he was circumcised in February 1948.  
Clinical evaluation revealed no musculoskeletal defects.  The 
skin was normal.  The cardiovascular system was normal, and 
the veteran's blood pressure was 108/70.  The lungs were 
normal, and the chest X-rays were negative.  

Some 39 years later, the veteran was hospitalized at a VA 
medical center for a cardiac catheterization in November 
1987.  He reported that his cardiac symptomatology had begun 
two years before, when he was in a motor vehicle accident.  
He indicated that, at that time, his hypertension was first 
noted and he began to develop chest pain on exertion.  Chest 
X-rays taken during that hospitalization revealed a small 
triangular area of opacification in the right upper lung 
zone, thought to possibly indicate scarring.  The discharge 
diagnoses included severe aortic stenosis and severe 
hypertension.

A discharge summary for a December 1987 VA hospitalization in 
preparation for an aortic valve replacement reflects that the 
veteran had a history of having angina for two years, and 
having a known aortic stenosis for one year.

The veteran was again hospitalized at a VA medical center in 
March 1992.  The discharge diagnoses included a history of 
pleural effusion while in Korea, which was drained with a 
chest tube on the right.

VA medical records reflect that the veteran was treated for 
respiratory symptomatology in the early and mid-1990s.  In 
October 1992 a doctor indicated that the veteran probably had 
allergic rhinitis.  Chest X-rays taken in November 1992 
revealed chronic obstructive lung disease and fibrosis in the 
right apex.  A March 1993 outpatient treatment record shows 
that the veteran had an allergy to dust mites, and that 
bronchitis was diagnosed.  Another March 1993 outpatient 
treatment record reveals that the veteran had a history of 
chronic bronchitis, which a doctor attributed to an allergy 
to dust mites.  In April 1993, allergic rhinitis was 
diagnosed.  A November 1994 outpatient treatment record 
reflects assessments of chronic obstructive pulmonary disease 
(COPD) and asthma, and contains an opinion that the veteran's 
chronic cough might be secondary to an angiotensin-converting 
enzyme inhibitor.  The veteran underwent a VA pulmonary 
evaluation in December 1994, during which a doctor determined 
that he had a refractory cough with post-nasal drip, and that 
he had chronic, recurrent sinusitis.  A November 1995 
outpatient treatment record shows an assessment of recurrent 
bronchitis, in which it was noted that the veteran was 
thought to have a decrease in mucous clearance due to old 
bullet wound with a collapse in the right lung.  An October 
1996 outpatient treatment record reflects that the veteran 
had a history of a collapsed lung secondary to a shrapnel 
wound and a history of a motor vehicle accident in "1995", 
with whiplash and a more bothersome back.  

VA chest X-rays were taken in May 1999.  The heart was at the 
upper limits of normal in size, with a left ventricular 
configuration.  The central pulmonary vessels were 
unremarkable.  The thoracic spine had a mild-to-moderate 
dextrocurvature, which was associated with some anterior 
wedging of the mid-thoracic spine and, therefore, some 
accentuation of the thoracic kyphosis.  There was mild 
anterior end-plate hypertrophic spurring.  The lung fields 
appeared fairly well expanded.  There were some increased 
interstitial markings involving both lung bases and the right 
lung apex, which probably represented chronic interstitial 
changes and some associated pleural parenchymal scarring.  
There was no obvious acute pneumonic infiltrate.

Lumbar spine X-rays were taken in May 1999.  The impression 
was scoliosis with degenerative changes in the lower lumbar 
spine.

The veteran underwent a VA respiratory examination in May 
1999.  He reported that while in Korea during active service 
he had sustained a traumatic injury to his right chest wall 
and developed a pneumothorax.  He said that he responded to 
the chest tube insertion and was released from the hospital 
after several days.  He now described a chronic cough with 
daily sputum production.  He added that he had dyspnea on 
exertion after walking several blocks.  

Physical examination revealed that he had underlying coronary 
artery disease and COPD, which had created some right 
ventricular involvement.  The examiner noted that he had lost 
20 pounds over the past year.  He had thoracic kyphosis which 
impaired his chest wall movements and breathing.  
Auscultation of the lungs showed decreased breath sounds 
bilaterally.  He had a 3-centimeter (cm) scar in the right 
posterior axillary line in the area of the fourth intercostal 
space, where he claimed that he was struck in the back and 
had a chest tube insertion while in Korea.  The scar was well 
healed.  The diagnoses were COPD and status post right 
pneumothorax.

The veteran also underwent a VA cardiovascular examination in 
May 1999.  He reported that in 1948 while stationed in Korea 
and while on guard duty, he was hit in the right back area 
near the lower rib cage.  He stated that he was not sure 
whether a sharp or blunt instrument hit him, but that in any 
event it knocked him unconscious.  He said that he had a 
collapsed lung with a hemothorax, and that he recovered from 
it.  He indicated that he had a scar at the right lower lobe 
of the lung and that he had suffered chronic continued back 
pain in that area since the injury.  He stated that he was 
not treated for any other problems during active service.  
The examiner noted that the veteran apparently had a 
congenital bicuspid aortic valve, resulting in replacement 
valve surgery in 1988.  The veteran reported that he had a 
past history of smoking and that he had quit smoking 20 years 
before.

Clinical evaluation revealed a tortuous common carotid that 
was bowed anteriorly.  The lungs had diminished breath 
sounds, particularly on the right.  The heart sounds were 
normal.  The mechanical valve sounds were crisp and clean, 
and there was no accompanying murmur.  The abdomen was 
negative for masses, megaly, or tenderness.  The peripheral 
pulses were adequate.  The veteran's electrocardiogram was 
within normal limits.

The examiner indicated that the veteran had had aortic valve 
disease that was probably the result of a congenital defect 
which does not usually show itself clinically until the fifth 
or sixth decade of life.  The examiner noted that the veteran 
had chronic pain secondary to the old mid-back injury in 
service and resultant hemothorax.  The examiner reported that 
the cardiac disorder was not related to the back pain.  

The veteran also underwent a VA orthopedic examination in May 
1999.  He reported that he had chronic low back pain and 
stiffness, with fatigability and lack of endurance.  He 
stated that he had pain in the right posterior rib cage area 
where he had a chest tube insertion for a pneumothorax while 
in Korea during active service.  He indicated that his low 
back pain had been longstanding for decades.

Examination revealed that the veteran had pain with every 
movement of the lumbar spine.  He had pain on palpation of 
the lumbar paraspinals.  He wore a back belt to support his 
low back.  He had kyphosis of the thoracic spine, resulting 
in his ambulating in a flexed position.  The musculature of 
the back was poorly developed.  There was decreased sensation 
over the lower extremities bilaterally.  He had very reduced 
range of motion in the lumbar spine, and complained of pain 
on motion.  The examiner noted that X-rays revealed scoliosis 
and disc and facet joint degeneration in the lumbar spine.  
The diagnoses were degenerative disc and facet disease of the 
lumbar spine, and scoliosis of the lumbar spine.

A VA echocardiogram was also done in May 1999.  The final 
interpretation was a normal functioning aortic prosthetic 
value with normal ventricular function and mild mitral 
regurgitation.

In December 1999, a VA doctor noted that the veteran had a 
right hemothorax in service and that over the years he had 
developed COPD and allergies.  The doctor stated that he had 
been treating the veteran's chronic lung disease, and that 
this condition may or may not be related to the medical 
problems he experienced while in military service.

In a September 2000 statement, Dr. R. stated that in 1947, 
while on guard duty, the veteran was struck in the back 
around the T-4 to T-10 vertebrae.  Dr. R said that the 
veteran had been hospitalized a few days for that injury, and 
that he currently had chronic, severe low back pain.  Dr. 
Roth noted that the veteran had scoliosis and degenerative 
spine lesions, and opined that those disorders were probably 
related to his injury in 1947.

At the September 2000 hearing the veteran testified that, 
while in Korea, he was struck in the back, which resulted in 
a collapsed lung and required surgery on the lung.  He added 
that he had not had any post-service back injuries.  

In a May 2001 statement, Dr. R. stated that he was the 
battalion surgeon for the veteran's engineering battalion.  
He indicated that the veteran had a second injury in service 
in 1947, when he was struck again in the same part of his 
back.  He said that the veteran was hospitalized for a few 
days for the first injury and for three weeks for the second 
injury.  He reported that, during the second hospitalization, 
a drainage tube was inserted into the veteran's thorax for 
drainage of fluid.  The doctor opined that the back pain and 
the disability that the veteran now has may well be the 
result of his 1947 injuries.

At the September 2001 hearing, the veteran testified that he 
had not been shot in service, and that a missile could have 
caused his collapsed lung.  He reported that he hurt his back 
at work; his spouse testified that the injury occurred in 
1983.  

In September 2002, the Board's CDU wrote to Dr. R and asked 
for clarification of his statements.  CDU asked Dr. R to 
explain the basis of his recent statements and to 
specifically indicate whether his statements were based upon 
(1) his personal recollection of events in 1947, (2) written 
records, or (3) a history provided by the veteran.  Dr. R. 
responded by stating that his statements were based on his 
personal recollection of events in 1947 and the history given 
by the veteran, and were not based on written records.  CDU 
asked Dr. R. to describe what he actually observed if his 
statements were based on personal recollections.  Dr. R. 
replied that he could not remember what happened in 1947.  
CDU asked Dr. R. when he had last examined the veteran.  Dr. 
R. stated that he had not examined the veteran since 1947.  
CDU asked Dr. R. whether he had ever reviewed the veteran's 
post-service medical records.  Dr. R. reported that he had 
not reviewed such records.  CDU asked Dr. R. whether he was 
aware of the fact that the veteran had injured his back after 
service, and of the effects of the post-service back trauma.  
Dr. R. replied by saying that he was not aware of the post-
service back injury or of the effects of such trauma.

III.  Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by the evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service.  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease in service.  
See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 
Vet. App. 309, 314 (1993).

Service connection may also be granted for arthritis and 
cardiovascular disorders when they are manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation; 
however, disability from a superimposed chronic acquired 
disease or injury during service may be considered for 
service connection.  See 38 C.F.R. § 3.303(c) (2004); 
VAOPGCPREC 82-90 (July 18, 1990).


IV.  Analysis

A.  38 U.S.C.A. § 1154 

The Board notes that the veteran's representative asserts 
that 38 U.S.C.A. § 1154(b) is applicable because a Korean 
national attacked and injured the veteran, and such an injury 
is equivalent to a combat injury.  However, that alleged 
attack was not a combat situation, because the Korean War did 
not start until 1950.  Therefore, 38 U.S.C.A. § 1154(b), 
pertaining to proof of service incurrence or aggravation of a 
disease or injury in the case of a veteran who engaged in 
combat with the enemy, is not for application.

B.  Back Disability

As noted, the SMRs show that the veteran had complaints of 
pain in the region of T-7 in August 1947 and that he sprained 
his back in December 1947.  However, the X-rays of the 
thoracic spine taken in August 1947 were normal.  Also, there 
were no additional complaints or treatment of back pain for 
the remainder of the his active service.  The SMRs do not 
reflect that the veteran had a pneumothorax or a hemothorax 
during active service that resulted in surgery.  While Dr. R. 
stated in September 2000 and May 2001 that fluid was drained 
out of the veteran's thorax in 1947, Dr. R. in September 2002 
gave contradictory information about whether he remembered 
the events in 1947.  Therefore, his assertion that the 
veteran had lung surgery is of relatively low probative 
value.  In any event, on the July 1948 separation 
examination, there were no musculoskeletal defects and the 
skin was normal.  A back disorder was not noted.  
Accordingly, there is no evidence of a chronic back 
disability on separation from active service.  Also, there is 
no evidence that the veteran had arthritis of the lumbar 
spine during active service or within one year of separation 
from active service, such as would support service connection 
on a presumptive basis.

The current back disability was first noted in May 1999.   
The May 1999 VA cardiovascular examiner noted that the 
veteran had chronic pain secondary to the old mid-back injury 
in service and resultant hemothorax.  However, that doctor 
did not examine the back.  This notation is merely a 
transcription of lay history related by the patient.  Such 
information is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  Therefore, that notation is not competent medical 
evidence relating a current back disorder to active service.  

Dr. R. opined in the September 2000 and May 2001 statements 
that the current back disability is related to injuries in 
1947.  Dr. R. later clarified in September 2002 that his 
statements were based upon a history given by the veteran.  
Dr. R. also gave contradictory accounts about whether he 
remembered any of the events in 1947.  Dr. R. stated that he 
had not examined the veteran since 1947 and that he had not 
reviewed any of the veteran's post-service medical records.  
Dr. R. also acknowledged that he was not aware of the post-
service back injury or of the effects of such trauma.  In 
other words, Dr. R.'s opinion is based on information given 
by the veteran and not on current competent medical evidence.  
Accordingly, his opinion is of limited probative value.  See 
Curry v. Brown, 7 Vet. App. 59 (1994).

The Board notes the veteran's belief that his back disability 
is related to events in active service.  The veteran is 
competent to report when his symptoms began.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, as the veteran 
is not shown to be a medical expert, he is not qualified to 
express an opinion regarding any medical causation of a 
disorder or to provide a medical diagnosis.  It is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, and the veteran's lay 
diagnosis and opinion cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 482, 494-95 (1992).

The Board ascribes greater probative weight to the findings 
on the July 1948 separation examination, and the lack of 
competent contemporaneous medical evidence showing a current 
back disorder for over 50 years after active service, than 
upon the opinions of the May 1999 VA cardiovascular examiner 
and Dr. R.  The preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert, 1 Vet. App. at 55.  Therefore, service 
connection for a back disability must be denied.

C.  Lung Disability

The SMRs do not reflect that the veteran had a pneumothorax 
or a hemothorax.  While Dr. R. stated in two statements in 
2000 and 2001 that the veteran underwent lung surgery in 
service, Dr. R., as noted above, gave contradictory 
information regarding whether he remembered any of the 
alleged events in 1947.  Therefore, his statements regarding 
whether the veteran had a lung disability in service is of 
limited probative value.  In any event, on the August 1946 
separation examination, the lungs and skin were normal, and 
the chest X-rays were negative.

The veteran's various lung disorders were not diagnosed until 
many years after he left active service.  Possible scarring 
in the upper right lung zone was first found on X-rays in 
November 1987, and the other lung disorders were not 
diagnosed until the 1990s.  

Dr. R. stated in 2001 that a current disability may be the 
result of the 1947 injuries.  However, Dr. R. did not 
identify any current disability other back pain.  He did not 
indicate in any of his other statements that a current lung 
disability was related to injuries during active service.  
Therefore, his statements are of no probative value regarding 
the etiology of any of the veteran's current lung disorders.

While the May 1999 VA respiratory examiner diagnosed status 
post right pneumothorax, that examiner did not indicate that 
the veteran had any current respiratory disability from the 
alleged in-service right pneumothorax.

As for the statement of a VA doctor made in December 1999 
that the veteran's chronic lung disease may or may not be 
related to in-service medical problems, this opinion is 
speculative.  See Bostain v. West, 11 Vet. App. 124, 127-28 
(citing Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus).  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by a physician is too 
speculative to link disability to service).
 
The Board places greater weight on the findings on the July 
1948 separation examination and on the lack of competent 
contemporaneous medical evidence showing a current 
respiratory disorder for many years after active service than 
on the December 1999 opinion of a VA physician.  Moreover, 
although we have no reason to doubt the veteran's personal 
recollection that he had some sort of pneumothorax, chest 
drainage, or the like in service, his current respiratory 
problems, variously diagnosed as chronic obstructive lung 
disease, fibrosis, sinusitis, bronchitis, and allergies, have 
not been shown by competent evidence to be related to any 
such injury, disease, or procedure.

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  Service connection for a 
respiratory disability must therefore be denied.

D.  Cardiac Disability

Service medical records do not show any complaints or 
findings of a cardiovascular disorder.  On the July 1948 
separation examination, the cardiovascular system was normal, 
and the chest X-rays were negative.  There was no documented 
treatment of cardiac symptomatology until the mid-1980s.  The 
evidence shows that the veteran's aortic valve disease is 
probably the result of a congenital defect that does not 
usually show itself clinically until the fifth or sixth 
decade of life.  In regard to the congenital defect, there is 
no evidence of a superimposed disease, such as aortic valve 
disease, or injury during active service.  Also, there is no 
evidence that the veteran had another cardiovascular disorder 
during active service or within one year after separation 
from active service.  Furthermore, none of Dr. R.'s 
statements indicate that a current cardiac disability is 
related to events in active service.  



In short, there is no evidence relating a cardiac disability 
to active service.  The preponderance of the evidence is 
against this claim, and there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  
Service connection for a cardiac disability must therefore be 
denied.

E.  Hypertension

The SMRs do not reflect a diagnosis of hypertension.  On the 
July 1948 separation examination, the veteran's blood 
pressure was 108/70.  Hypertension was not diagnosed within 
one year after separation from active service, and the 
evidence shows that hypertension was not diagnosed until the 
1980s.  Moreover, none of Dr. R.'s statements, or any other 
physician's opinions, indicate that hypertension is related 
to events in active service.  

In sum, there is no evidence relating the veteran's 
hypertension to his active military service.  The 
preponderance of the evidence is against the claim, and there 
is no reasonable doubt presented.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for a back disability is denied.

Service connection for a respiratory disability is denied.

Service connection for a cardiac disability is denied.

Service connection for hypertension is denied.



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



